DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The communications received 06/11/2020 have been filed and considered by the Examiner. Claims 1-8 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (2015/0291762) hereinafter WATA.

As for claim 1, WATA discloses a method for manufacturing pulp fibers from pulp fibers of used absorbent articles (manufacturing pulp fibers from sanitary products, it is understood 
	There is a solid - liquid separation process (secondary pulping which includes the consistency control step whereby the SAP becomes a sand like particle rather than a gel therefore becomes among the solids of the pulp fiber) [0059-65; 0095], while separating an inactivation aqueous solution (the crosslinking agent mixed in with the pulper along with the acidic agent, the crosslinking agent inhibits SAP swelling) [0090-91; 0096] which includes the pulp fibers and superabsorbent polymers which are separated from the used absorbent articles into a solid which includes the pulp fibers and the superabsorbent polymers and a liquid which includes the superabsorbent polymers and the inactivation aqueous solution (at the screen/cleaner stage which employs multiple screenings, the water carries away SAP. The Examiner understands that in the contaminant screen employing a cascade screen system would mean there are necessarily some remaining SAP in the accepts as this would be the only way to improve the yield of pulp and to improve SAP removal efficiency. As water can leave with the SAP, it is understood by the Examiner that there is a solid fraction with the pulp fibers and SAP along with a water fraction which includes the SAP in the earlier steps of the process before the screening) [0041; 0046; 0065], 
squashing the superabsorbent polymers (by using a secondary pulper which is understood to crush the pulp which still contains the SAP like the pulper) [0048; 0052; 0054], 
and a removal process of manufacturing the pulp fibers for saccharification by washing within a liquid the pulp fibers in the separated solid and washing away the remaining 

As for claim 2, WATA discloses claim 1 and where the solid-liquid separation process includes a squashing process by squashing the SAP which remain in the pulp fibers by treating the inactivation aqueous solution which includes the pulp fibers and the SAP by a pressure type dehydration method (by using a detrasher which dehydrates with the pulper, the pulper’s crushing is understood to substantially be an application of force over an area) [0053-56; 0104]. Additionally WATA also discloses the use of high consistency. 

As for claim 3, WATA discloses claim 1 and where there is a process of separating a portion of the SAP and the inactivation aqueous solution from the inactivation aqueous solution which includes the pulp fibers and the SAP before the solid-liquid separation process (as some of the stock goes to the separation/secondary pulper from the pulper, additionally a course screening can be performed in the secondary pulper which the Examiner understands means that some SAP along with other course contaminants would be removed) [0048; 0052-54].

As for claim 4, WATA discloses claim 1 and where there is a process of crushing the used absorbent articles within the inactivation aqueous solution and separating the inactivation aqueous solution which includes the pulp fibers and the SAP from the inactivation aqueous solution which includes crushed matter by crushing the used absorbent articles (using the 

As for claim 5, WATA discloses claim 1 and wherein the removal process includes an oxidizing agent treatment process of removing the squashed superabsorbent polymers from the pulp fibers by treating the separated solid with an aqueous solution which includes an oxidizing agent [Fig. 1 Bleaching/microbial agent; 0085-86] (the Examiner understands that by treating the solution with an oxidizing agent in a squashing process as claimed that at least some squashed SAP would be removed from the pulp fibers).

As for claim 6, WATA discloses claim 5 and where the oxidizing agent can be ozone [0029].

As for claim 7, WATA discloses claim 1 and wherein the inactivation solution is an acidic aqueous solution (as the cross-linking agent includes acids added to it to produce the pulp solution) [0028; 0096].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al   (US 2015/0291762) hereinafter WATA in view of Quinlan et al (US 2015/0307908) hereinafter QUIN.

As for claim 8, WATA discloses claim 1 which by performing the steps would necessarily produce the saccharification pulp fibers does not teach the saccharification process occurring. 
QUIN teaches a saccharification of recycled cellulose (waste papers) using a cellulase [0048-49; 0051-52; 0393-399]. QUIN teaches that a primary benefit of the conversion of such feed stocks into a usable product such as a relatively clean fuel ethanol through saccharification has the benefits of properly utilizing a large amount of feed stocks (such as waste) as well as reducing landfill and burning of the otherwise usable feedstock [0008].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the saccharification process of QUIN to utilize the recycled fibers of WATA in order to properly utilize these materials. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US 2018/0236692).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/Eric Hug/Primary Examiner, Art Unit 1748